United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1137
                                    ___________

Mario Gonzalez,                        *
                                       *
      Plaintiff - Appellant,           *
                                       *
      v.                               *
                                       *
Bureau of Reclamation; Wilbur Between * Appeal from the United States
Lodges; Chuck Jacobs; Gerald Clifford; * District Court for the
G. Wayne Tapio; Gerald Big Crow;       * District of South Dakota.
Duane Brewer; Archie Hopkins; Manuel *
Fool Head; David Pourier; Marlin       *     [UNPUBLISHED]
Weston; William Jumping Eagle;         *
Marvin Amiotte,                        *
                                       *
      Defendants - Appellees.          *
                                 ___________

                                 Submitted: October 24, 1997
                                     Filed: December 5, 1997
                                   ___________

Before RICHARD S. ARNOLD, Chief Judge, LOKEN and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.
       Mario Gonzalez was fired as attorney for the Oglala Sioux Rural Water Supply
System, a federally funded project to design and construct a rural water system, after
the Tribe hired a new Executive Director. Gonzalez then filed this action, claiming that
he was a victim not only of tribal politics, but also of a conspiracy by the tribal
defendants to commit civil violations of the Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. § 1964, aided and abetted by the United States Bureau
of Reclamation’s violation of the Privacy Act, 5 U.S.C. § 552a. Defendants filed
motions to dismiss, which the district court1 converted into summary judgment motions.
Gonzalez filed a cross motion for summary judgment based upon defendants’ failure
to file separate answers to his second amended complaint. The district court dismissed
all of Gonzalez’s claims, and he appeals, raising procedural and substantive issues.

        After careful review of the record, we conclude that the procedural issues raised
by Gonzalez are frivolous and that his substantive claims under RICO and the Privacy
Act are totally without merit. An opinion discussing these issues would have no
precedential value. Accordingly, we affirm. See 8th Cir. Rule 47B. The motions to
strike a portion of Gonzalez’s brief and addendum are granted. The tribal defendants’
motion to supplement the record on appeal is denied.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE RICHARD H. BATTEY, Chief Judge of the United States
District Court for the District of South Dakota.

                                          -2-